        Case 3:20-cv-00817-JEJ Document 11 Filed 07/29/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL GIANGRIECO,                       :
                                          :
                            Plaintiff,    :
                                          :    CIVIL ACTION
                 v.                       :
                                          :    Case No. 3:20-cv-00817-JEJ
SUSQUEHANNA COUNTY, et al.,               :
                                          :
                         Defendants.      :    (Chief Judge John E. Jones, III)
                                          :
                                          :
                                          :    Electronically Filed

                      WITHDRAWAL OF APPEARANCE

TO THE CLERK OF COURT:

      Kindly withdraw the appearance of Matthew J. Connell, Esquire as counsel

on behalf of Defendant, Susquehanna County only in the matter captioned above.


                                               MacMain, Connell &
                                               Leinhauser, LLC


Date: July 29, 2020                      By:   /s/ Matthew J. Connell
                                               Matthew J. Connell, Esquire
                                               Attorney ID No. 80246
                                               433 W. Market Street, Suite 200
                                               West Chester, PA 19382
                                               484-318-7803
                                               Attorney for Defendants
                                               Commissioner Elizabeth Arnold and
                                               Commissioner Judith Herschel
        Case 3:20-cv-00817-JEJ Document 11 Filed 07/29/20 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I, Matthew J. Connell, Esquire, hereby certify that on this 29th day of July,

2020, the foregoing Withdrawal of Appearance was filed electronically and is

available for viewing and downloading from the ECF system of the United States

District Court of the Middle District of Pennsylvania. The following parties were

served via ECF:

                             Barry H. Dyller, Esquire
                             88 North Franklin Street
                                Gettysburg House
                             Wilkes-Barre, PA 18701
                              Attorney for Plaintiff

                              A. James Hailstone, Esquire
                             Kreder Brooks Hailstone LLP
                                   220 Penn Avenue
                                       Suite 200
                                  Scranton, PA 18503
                         Attorney for Susquehanna County


                                             MacMain, Connell &
                                             Leinhauser, LLC


                                       By:   /s/ Matthew J. Connell
                                             Matthew J. Connell, Esquire
                                             Attorney ID No. 80246
                                             433 W. Market Street, Suite 200
                                             West Chester, PA 19382
                                             484-318-7803
                                             Attorney for Defendants
                                             Commissioner Elizabeth Arnold and
                                             Commissioner Judith Herschel
